Citation Nr: 0820012	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  03-37 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
back injury.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1969 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, AZ.  

In October 2005, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. In a decision, dated in January 1994, the Board denied the 
application to reopen the claim of service connection for 
residuals of a back injury.  

2. The additional evidence presented since the decision by 
the Board in January 1994 is either redundant or cumulative 
of evidence previously considered. 


CONCLUSIONS OF LAW

1. The decision of the Board in January 1994, denying the 
application to reopen the claim for service connection for 
residuals of back injury, is final.  38 U.S.C.A. § 7104 (West 
2002).

2. New and material evidence has not been presented to reopen 
the claim of service connection for residuals of a back 
injury.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in October 2003, in November 2005, and in April 2007.  
The notice included the type of evidence to reopen the claim 
of service connection for residuals of a back injury, that 
is, 


evidence not previously considered, which was not redundant 
or cumulative of evidence previously considered, and that 
pertained to the reason the claim was previously denied.  The 
notice also included the type of evidence needed to 
substantiate the underlying claim, namely, evidence of 
current disability; evidence of an injury or disease in 
service or an event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or 
authorize VA to obtain the records on his behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to the claim.  The VCAA notice included the 
provisions for the effective date of the claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (new and material 
evidence necessary to reopen a service connection claim 
element of new and material evidence) and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  

As VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided content-complying 
VCAA notice, the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated April 30, 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).  

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii), and that is not the 
case here. 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In a decision, dated in January 1994, the Board denied the 
veteran's application to reopen the claim of service 
connection for residuals of a back injury because new and 
material evidence had not been presented to reopen the claim, 
which had been denied on grounds that mechanical low back 
pain first documented after service was unrelated to service. 

The relevant evidence of record at the time of the Board's 
decision in January 1994 is summarized as follows.  

The service medical records contain no record of a back 
injury caused by a fall aboard ship as described by the 
veteran.  The records do show that on June 25, 1970, while in 
Humboldt Bay, California, the veteran was seen at sick call 
for symptoms of tachycardia.  There was a history of a racing 
pulse.  The veteran stated that he drank eight beers.  The 
veteran was described as alert and oriented.  Neurologically 
the veteran was normal.  On that same day, the veteran's 
return from St. Joseph's hospital with a diagnosis of fatigue 
was entered on the ship's log.  In May 1971, the veteran 
strained his back playing tennis, which is the only reference 
to the back during service. 

The ship's log also documented various injuries of crew men, 
but not of the veteran and there was no entry of the ship 
encountering rough seas. 

The evidence included names of ship mates, who purportedly 
could verify the veteran's injury in November or December 
1970.  VA records, dated from September 1984 to October 1989, 
show treatment of the back in January and February 1989.  

In July 1993, the veteran testified in detail regarding his 
injury, explaining that he was left hanging in mid-air when 
the ship dipped in rough seas, and he landed flat on his 
back, and had to be removed from the ship on a stretcher and 
was taken to St. Joseph's Hospital.  He stated that he had 
back problems ever since and that he had not initially sought 
treatment because he was young.  

In August 1993, a private chiropractor stated that the 
veteran's degenerative disk disease by X-rays in January 1993 
may very well relate to his old injury. 

Application to Reopen

Although a prior unappealed decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the veteran's current application to reopen the claim was 
received in December 2002 the regulatory definition of "new 
and material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence consists of the following exhibits: 

Exhibit (1) consists of copies of the service medical 
records, copies of the ship log records, and a copy of the 
August 1993 statement of a private chiropractor, which were 
previously considered by the Board in January 1994.  This 
evidence is not new and material because it is redundant, 
that is, it is repetitive of evidence previously considered.  
And redundant evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156.

Exhibit (2) consists of VA records, private medical records, 
records of the Social Security Administration from 1988 to 
2007 documenting either chronic low back pain after service 
or chronic low back pain after service with a history of a 
back injury during service.  The evidence is not new and 
material as it is cumulative, that is, supporting evidence of 
previously considered evidence, namely, the documentation in 
low back pain after service with a history of an injury 
during service, which has been previously considered and 
rejected by the Board in January 1994.  And cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.

Exhibit (3) consists of statements of the veteran.  In 
November 2005, the veteran stated that the entry in ship's 
log record of June 1970 should have included a back injury.  
The evidence is not new and material as it is cumulative, 
that is, supporting evidence of previously considered 
evidence, namely, the veteran's testimony in 1993 that he was 
taken to St. Joseph's Hospital because of back injury.  
Cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.

To the extent the veteran's statements are offered as 
evidence of a nexus between the current low back disability 
and the claimed injury during service, although the veteran 
is competent to describe an injury, where, as here, there is 
a question of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
as competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for 
residuals of a back injury is not reopened.  As the claim is 
not reopened, the benefit-of-the- doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of a back injury is 
not reopened, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


